Citation Nr: 0414439	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-23 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, claimed as plantar fasciitis.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had a period of active service from November 1979 
to May 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In the February 2003 rating decision, the RO also denied 
service connection for left lung subsegmental atelactasis, 
granted service connection and assigned an initial 10 percent 
evaluation for degenerative disc disease of the cervical 
spine, and, granted service connection and assigned an 
initial 10 percent evaluation for bilateral tinnitus.  In 
April 2003, the veteran filed a notice of disagreement with 
respect to all four issues and, in response the RO issued the 
June 2003 statement of the case.  The issues of entitlement 
to service connection for left lung subsegmental atelactasis 
and entitlement to assignment of higher initial evaluations 
for a cervical spine disability and tinnitus were thereafter 
raised in only one written communication from the veteran and 
his representative within the regulated time period in which 
to perfect an appeal.  See 38 C.F.R. § 20.200, 20.202, 20.302 
(2003).  In this communication, dated in July 2003, both the 
veteran and his representative expressly indicated that the 
veteran desired to withdraw his appeal of these three issues.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to these 
matters.  38 C.F.R. § 20.204 (2003).

As for the issue now on appeal, entitlement to service 
connection for a bilateral foot disorder claimed as plantar 
fasciitis, the Board has determined that additional 
development is required in this case prior to any final 
appellate review.  Accordingly, this appeal is remanded to 
the RO via the Appeals Management Center in Washington, D.C.  
VA will notify the veteran if any further action is required 
on his part. 




REMAND

During service, in July 1996, the veteran presented with 
complaints of right heel pain; X-ray examination showed right 
calcaneal spurs and the assessment was plantar fasciitis.  
The veteran reported again with similar complaints in 
September 1996, and he was referred to the orthopedic clinic, 
where the assessment on two occasions was positive for 
plantar fasciitis.  An October 1996 follow-up report 
indicated that the veteran was using arch supports and had a 
decreased level of pain.  On his January 2002 report of 
medical history for retirement from the service, the veteran 
reported a history of foot trouble, impaired use of his feet, 
swollen and painful joints, a need to use corrective devices, 
and bone or other joint deformity.  The examining service 
physician did not record any abnormal clinical findings 
pertaining to the veteran's feet on the January 2002 
examination report, but he did comment on the report of 
medical history that the veteran had a history of 
intermittent left heel pain, with no history of trauma.

After his service retirement in May 2002, the veteran filed 
his claim for service connection for a bilateral foot 
disorder, claimed as plantar fasciitis, in June 2002.  The 
veteran was afforded a general medical and a feet examination 
in October 2002.  The examiner for both of these evaluations 
indicated that he had reviewed the claims file.  He recorded 
a diagnosis of bilateral plantar fasciitis, with an 
indication that the problem was greater in the left foot.  
This examiner made no comment as to any relationship between 
the veteran's foot problems and his current diagnosis, and 
there is no other medical evidence of record that addresses 
this issue.

On his June 2002 claim form, as well as in other statements 
of record, the veteran reports that he has had continuous 
bilateral plantar fasciitis symptoms since service, and that 
he routinely buys new inserts and shoes in order to relieve 
the pain.    

In light of the aforementioned evidence of record, the Board 
finds that the veteran must be afforded an updated VA 
examination in order to assess the current nature and 
etiology of his bilateral foot disorder, claimed as plantar 
fasciitis.



Accordingly, this case is REMANDED for the following:

1.  The claims file should be reviewed in 
order to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed for this claim, consistent with 
all governing legal authority, and to 
include providing the veteran with 
assistance in the procurement of any 
medical records regarding treatment of 
his feet since service.

2.  After the above is accomplished, the 
RO should schedule the veteran for a new 
VA examination in order to assess the 
nature and etiology of any current 
bilateral foot disorder.  The RO must 
make the claims file available to the 
examiner for review in conjunction with 
the examination.  Prior to clinical 
evaluation, the examiner should take a 
complete history from the veteran 
concerning his foot problems.  
Thereafter, in the examination report, 
the examiner should identify any 
currently diagnosed foot disorder, to 
include confirming or refuting a 
diagnosis of bilateral plantar fasciitis.  
The examiner is requested to provide an 
opinion as to whether any currently 
diagnosed foot disorder is more likely 
than not or less likely than not related 
to the veteran's period of active 
service, with specific discussion as to 
the significance, if any, of in-service 
assessments of plantar fasciitis.  The 
examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report.

3.  When the above development is 
complete, the RO should again review the 
case on the basis of the additional 
evidence.  If the RO cannot grant the 
benefits sought on appeal in their 
entirety, then the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

Thereafter, subject to current appellate procedure, the RO 
should return the case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO must afford this claim expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


